PER CURIA Al.
As the trial judge said in his oral opinion, there is little, if any, disagreement as to the law.
Clearly a resolution of the board of directors of corporation A, voting a salary of $6,000 a year, to continue until further action, for one who at the time was president and adviser to the general manager of corporation A, but who was also general manager and president of corporation B, cannot be construed, even in tho absence of a further resolution of the board of directors, to govern the compensation payable to him for his *66totally different services as general manager of corporation A at a later period, and after corporation A had greatly increased its capital and business by merging with it corporation B.
While a salary taken by the president of a corporation without prior resolution of the board of directors cannot be retained, it does not, bar him from claiming reasonable compensation for services rendered by him with the knowledge and approval of the board of directors as general manager of that corporation. Such a claim'for compensation may be asserted by counterclaim; the answer in this case clearly sets forth such a counterclaim. Therefore, without passing upon the question ás to whether the amount retained was or was not expressly authorized and assented to by all the members of the board of directors, including the principal plaintiff herein, it is clear that the evidence abundantly sustains the counterclaim.
The decree, dismissing the bill for want of equity, is therefore affirmed.